               Case 2:20-cv-01725-JCC Document 26 Filed 09/16/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      MOHAMED ABDELKADIR,                                    CASE NO. C20-1725-JCC
10
                               Plaintiff,                      ORDER
11
                v.
12
        UNITED STATES POSTAL SERVICE, et
13
        al.,
14
                               Defendants.
15
            This matter comes before the Court on Plaintiff’s Objections (Dkt. No. 20) to United
16
     States Magistrate Judge Michelle L. Peterson’s Report and Recommendation (“R&R”) (Dkt. No.
17
     19) recommending that the Court grant the motion of Defendants United States Postal Service
18
     (“USPS”) and C.J. Marley to dismiss Plaintiff’s complaint (Dkt. No. 15). Having reviewed the
19
     R&R, the parties’ briefing and the relevant record, the Court OVERRULES Plaintiff’s
20
     objections, ADOPTS the R&R, and DISMISSES the complaint without prejudice for the reasons
21
     explained below.
22
            A district court reviews de novo those portions of a magistrate judge’s R&R to which a
23
     party properly objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A party properly objects
24
     by timely filing “specific written objections” to the magistrate judge’s R&R as required under
25
     Federal Rule of Civil Procedure 72(b)(2). Because the Rule requires “specific . . . objections,”
26


     ORDER
     C18-0829-JCC
     PAGE - 1
              Case 2:20-cv-01725-JCC Document 26 Filed 09/16/21 Page 2 of 3




 1 general objections or summaries of arguments already presented are tantamount to making no

 2 objection at all, as they do not focus the Court’s attention on any specific issues for review.

 3 Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

 4 Garvey v. Uttecht, 2020 WL 5946157, slip op. at 1 (W.D. Wash. 2020). This Court’s

 5 consideration of insufficiently specific objections would entail de novo review of the entire

 6 report, rendering the referral to the magistrate judge useless and causing a duplication of time

 7 and effort that wastes judicial resources and contradicts the purposes of the Magistrates Act. Id.

 8 Accordingly, de novo review is not required when a party fails to direct the court to a specific
 9 error in the report and recommendation. Strawbridge v. Sugar Mountain Resort, Inc., 243 F.

10 Supp. 2d 472, 475 (W.D.N.C. 2003); see also Djelassi v. ICE Field Office Director, 434 F. Supp.

11 3d 917, 919 (W.D. Wash. 2020) (district courts only review de novo “those portions of the report

12 and recommendation to which specific written objection is made”). While pro se parties’

13 documents are held to a less stringent standard, see Erickson v. Pardus, 551 U.S. 89, 94 (2007),

14 that does excuse them from making proper objections, see, e.g., Carter v. Commissioner, 784

15 F.2d 1006, 1008 (9th Cir. 1986) (“Although pro se, he is expected to abide by the rules of the

16 court in which he litigates.”).

17          Mr. Abdelkadir’s objections (Dkt. No. 20) fail to identify any specific issues for review
18 and thus do not provide a basis to reject Judge Peterson’s R&R. Rather, his purported objections

19 reiterate the merits of his claims and again seek default judgment against Defendant Carrington,

20 (see generally Dkt. No. 20), something he has sought, and this Court has already denied,

21 repeatedly, (see Dkt. Nos. 21–25). Mr. Abdelkadir’s objections thus amount to no objection at all

22 since they do not focus the Court’s attention on any specific issues for review. See Howard, 932

23 F.2d at 509.

24          Sovereign immunity can be a perplexing concept for those unfamiliar with it, particularly

25 in today’s litigious culture. To explain briefly, “[a]bsent a waiver, sovereign immunity shields

26 the Federal Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475


     ORDER
     C18-0829-JCC
     PAGE - 2
              Case 2:20-cv-01725-JCC Document 26 Filed 09/16/21 Page 3 of 3




 1 (1994). The Federal Tort Claims Act (“FTCA”) is one example of the government waiving its

 2 sovereign immunity under certain circumstances for injuries caused by federal employees. See

 3 28 U.S.C. §§ 1346(b), 2674. However, the FTCA explicitly states that the federal government

 4 does not waive immunity for intentional torts, including assault and battery. 28 U.S.C. § 2680(h).

 5 These are the very claims that Mr. Abdelkadir has asserted. Because the FTCA’s waiver of

 6 sovereign immunity does not reach these claims, they cannot stand in this Court.

 7          Accordingly, Plaintiff’s objections (Dkt. No. 20) are OVERRULED and the R&R (Dkt.

 8 No. 19) is ADOPTED. Defendants’ motion to dismiss (Dkt. No. 15) is GRANTED and
 9 Plaintiff’s complaint (Dkt. No. 1) is DISMISSED without prejudice.

10          DATED this 16th day of September 2021.
11

12

13

14
                                                        A
                                                        John C. Coughenour
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0829-JCC
     PAGE - 3
